Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 17/000,879 that was filed on 08/24/2020. Claims 1-20 are currently pending and are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Christoph (US 8,473,189).
Regarding Claim 1, Christoph discloses an automated aerial vehicle (10, Fig. 1-2, ‘performs automatic detection col. 1, lines 57-59), comprising: 
a frame (12, Fig. 1); 
a motor (i.e. tail rotor 14 is connected to a motor, Fig. 1) coupled to the frame (12); 
a propeller  (14, Fig. 1) coupled to and rotated by the motor; and 
a controller (20, Fig. 1, ‘evaluation unit’) configured to at least: 
select a safety profile from a plurality of safety profiles (i.e. the proximity sensor 16.5 has detected the object 18 at a distance A5 in the sensor cone K5  that’s a safety profile for the perimeter of the propeller and each proximity sensor have own safety profile that make up the plurality of safety profiles), each safety profile being associated with a respective safety perimeter of the propeller; 
detect an object (18, Fig. 3) within a selected respective safety perimeter associated with the selected safety profile of the propeller (via proximity sensors 16.1, 16.2…16.10, Fig. 1-2); 
and stop the propeller in response to detecting the object within the selected respective safety perimeter of the propeller (col. 1, lines 59-62, claim 1).
Regarding Claim 6, broadly interpreted, Christoph discloses computer-implemented (col. 4, line 40-43) method for stopping a rotation of a propeller of an automated aerial vehicle, comprising: 
under control of one or more computing systems (20, Fig. 1, ‘evaluation unit’, (col. 4, line 40-43)  configured with executable instructions, 
selecting a safety profile from a plurality of safety profiles, each safety profile being associated with a respective safety perimeter of the propeller ((i.e. the proximity sensor 16.5 has detected the object 18 at a distance A5 in the sensor cone K5  that’s a safety profile for the perimeter of the propeller and each proximity sensor have own safety profile that make up the plurality of safety profiles); 
detecting an object entering a selected respective safety perimeter associated with the selected safety profile of the propeller of the automated aerial vehicle (via proximity sensors 16.1, 16.2…16.10, Fig. 1-2); and 
executing the selected safety profile in response to detecting the object entering the selected respective safety perimeter, wherein executing the selected safety profile includes stopping the rotation of the propeller (col. 1, lines 59-62, claim 1).
Regarding Claim 8, Christoph discloses computer-implemented (col. 4, line 40-43) method, wherein the selected safety profile is based at least in part on a configuration of the automated aerial vehicle (i.e., configuration being under broadest reasonable interpretation the rotary wing vehicle being powered for inflight or on the ground with collision avoidance system) (Fig. 1, Fig. 2).
Regarding Claim 11, Christoph discloses computer-implemented (col. 4, line 40-43) method wherein the automated aerial vehicle includes a plurality of propellers, and wherein executing the selected safety profile further includes at least one of: 
stopping a second rotation of a second propeller adjacent to the propeller, 
stopping all propellers of the plurality of propellers of the automated aerial vehicle , landing the automated aerial vehicle (col. 1, lines 59-62, claim 1)., 
notifying an automated aerial vehicle control system that the selected safety profile has been executed (col.4 line  37-46, ‘…the evaluation unit 20 can output a signal to an on-board computer in the helicopter 10, which automatically carries out an escape flight maneuver.’), 
aborting a mission, or 
navigating to a defined location.
Regarding Claim 12, Christoph discloses computer-implemented (col. 4, line 40-43) method comprising: under control of one or more computing systems configured with executable instructions, 
detecting the object prior to the object entering the selected respective safety perimeter associated with the selected safety profile of the propeller of the automated aerial vehicle (‘by triangulation’ and distance measurement, col. 4, line 27-55) ; and
 executing an avoidance maneuver to move the automated aerial vehicle away from the object (col.4 line  37-46, “…the evaluation unit 20 can output a signal to an on-board computer in the helicopter 10, which automatically carries out an escape flight maneuver…”.
Regarding Claim 13, Christoph discloses computer-implemented (col. 4, line 40-43) method wherein the object is detected prior to the object entering the selected respective safety perimeter by at least one of: an ultrasonic ranging module (col.3, lines 44-51), a laser rangefinder(col.3, lines 44-51), a radar distance measurement module(col.3, lines 44-51), a stadiametric based rangefinder, a parallax based rangefinder, a coincidence based rangefinder, a Lidar based rangefinder, a Sonar based rangefinder, a time-of-flight based rangefinder, a thermal imaging module, an infrared module, or a camera.
Regarding Claim 14, broadly interpreted, Christoph discloses  an apparatus (10, Fig. 1-2), comprising: 
a motor having a rotating shaft(i.e. tail rotor 14 is connected to a motor, Fig. 1 inherently have shaft);
 a rotating member (14, Fig. 1) coupled to the rotating shaft (inherently there is a shaft rotating 14); 
a safety profile component (20, Fig. 1, ‘evaluation unit’) configured to select a safety profile from a plurality of safety profiles, each safety profile being associated with a respective safety perimeter of the rotating member (i.e. the proximity sensor 16.5 has detected the object 18 at a distance A5 in the sensor cone K5  that’s a safety profile for the perimeter of the propeller and each proximity sensor have own safety profile that make up the plurality of safety profiles);
 an object detection component configured to detect a presence of an object within a selected respective safety perimeter associated with the selected safety profile of the rotating member (via proximity sensors 16.1, 16.2…16.10, Fig. 1-2); and 
a stopping member for stopping the rotating member in response to detecting the presence of the object within the selected respective safety perimeter of the rotating member (col. 1, lines 59-62, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 8,473,189) in view of Zimet (US 7,946,526).
Regarding Claim 2, Christoph is silent, but Zimet teaches an automated aerial vehicle wherein the controller is configured to detect the object within the selected respective safety perimeter of the propeller by detecting a contact between the propeller and the object (col. 6, lines 10-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Christoph with the controller taught in the Zimet reference in order to generate a signal to stop the propeller from rotating or determine an object collided with the propeller.
Regarding Claims 3, 9, and 16 , Christoph is silent, but Zimet teaches an automated aerial vehicle and a computer implemented method wherein the controller is configured to detect the contact based at least in part on a force applied by the object to the propeller (col. 10, lines 40-44, “…motors may halt on detection of external force…”) or to a pressure sensitive material included on the propeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Christoph with the controller taught in the Zimet reference in order to generate a signal to stop the propeller from rotating or determine an object collided with the propeller.

Claim(s) 4, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 8,473,189) in view of Maeda (US 2011/0227435).
Regarding Claims 4 and 10, Christoph discloses the controller is configured to stop the propeller and mechanically disengaging the propeller from the motor connected with the propeller (col. 4, lines 61-65). Christoph is silent, Maeda, however, teaches a motor lock apparatus 20B to a motor having a rotor 11 and stator 10 in which an actuator 61 to drive a lock pole 60 to a position to lock rotor 11 (via a control unit 30, paragraph 0042 and Figure 8). Such relatively simple device replaces the need for brake shoes that are arranged axially to the motor or at the side of the rotor, thereby enabling downsizing of the motor lock apparatus (paragraphs [0002], [0005] and [0006], [0033]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the rotary wing vehicle taught by Christoph the motor engaging/disengaging device taught by Maeda, so as to mechanically engage/disengage the propeller when object is detected in the respective safety perimeter by using a simple device that enables downsizing of the apparatus as recognized by Maeda and to quickly, effectively, and  mechanically stop the propeller as described above.
Regarding Claim 19, Christoph discloses the controller is configured to stop the propeller and mechanically disengaging the propeller from the motor connected with the propeller (col. 4, lines 61-65). Christoph is silent, Maeda, however teaches a motor lock apparatus 20B to a motor having a rotor 11 and stator 10 in which an actuator 61 to drive a lock pole 60 to a position to lock rotor 11 (via a control unit 30, paragraph 0042 and Figure 8), wherein the stopping member comprises at least one of a pin (a lock pole 60), clamp, or connector configured to disengage the rotating member from the motor to stop the rotating member. 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the apparatus taught by Christoph the motor engaging/disengaging device with a pin taught by Maeda, so as to mechanically engage/disengage the rotating member to quickly, effectively, and  mechanically stop the propeller as described above.

Claim(s) 5, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 8,473,189) in view of Wong  (US 8,639,400).
Regarding Claims 5, 7, and 15, Christoph discloses a helicopter having a collision avoidance apparatus comprising at least one sensor that detects a distance to an object (Abstract and Figure 1). Distance is automatically detected, and the system outputs a warning signal and stops the rotor if the object is at a distance is less than a predetermined minimum distance (Column 1, lines 56-62). The system contains an evaluation unit that may select which propeller to shut down — main rotor or tail rotor, based on conditions, and is checks to see if the helicopter is on the ground (Column 3, lines 1-8). Sensors may also be positioned in a downward position, and if an object is detected during landing approach, the system may carry out an escape flight maneuver in addition to warning the pilot (Column 3, lines 57-67 and Column 4, lines 37-56). If the helicopter is on the ground, an accident with contacting the rotating tail rotor may be prevented by emitting a warning sound via a speaker, and if the person (object) approaches closer the tail rotor may be abruptly stopped by the evaluation unit 20 mechanically or by other means (Column 4, lines 56-65). Hence, Christoph teaches a safety profile for when the helicopter is on the ground (altitude) based on a safety perimeter of the tail rotor propeller, detected an object within the safety perimeter and taking actions comprising a warning sound and shutting down the propeller. (Christoph also teaches a safety profile for when the helicopter is on a landing approach having the actions of warning the pilot, providing a warning sound and carrying out an escape flight maneuver; Christoph also teaches a safety profile in which the main rotor is shut down as necessary.)
Wong, however, teaches altitude control of an indoor flying toy having rotors (Figures 2a, 2b) having a control system and IRED cells and IR receivers to measure the distance (within limits) to objects to include the floor, ceiling or with the vicinity of the flying toy (Figures 3, 4, 5a, 5b, wherein Figure 5b illustrates obstacle collision avoidance control (Column 2, lines 7-8). These sensors are integrated with the on-board flying toy flight controls and motor drive controls for the rotor blades (Column 5, lines 13-22 and Figure 9). The apparatus is may be configured to detect the distance between it and obstacles (Column 5, lines 33-37 and Figure 5a), thereby establishing a safety perimeter of the rotors. The apparatus may also detect its altitude using the sensors (Column 2, lines 3-4, Column 5, lines 30-31 and Figure 4). Operation may be via an altitude control and a manual control (Column 7, lines 60-62). In altitude control the apparatus maintains a given altitude automatically using the sensors and adjusting lift accordingly (Column 6, line 41 to Column 7, line 8). In obstacle avoidance control the apparatus changes its direction of flight (Column 5, lines 33-37 and Figure 5b). Using a transmitter, the operator may select a number of actions, to include emergency stopping all rotors (601, Figure 12), descend to the ground (Figure 12), or maneuver to adjust height, turn, move forward/backward, or turn slightly (Figure 12). As noted above, the system may be configured to maintain a distance to obstacles under obstacle avoidance control. Hence, Wong teaches determining the position of the toy vehicle based on at least an altitude or an area surrounding the vehicle, selecting while in flight a safety profile comprising the actions of avoiding obstacles that are within a perimeter of the propeller (distance to objects), and selecting a safety profile comprising actions of automatically avoiding the obstacle that are within the propeller perimeter and shutting down the propeller (as commanded). Such a system enables the flying toy vehicle for beginners and avoids the helicopter from crashing into the ceiling or objects (Column 1, lines 35-40).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller taught by Christoph execute the safety profiles taught by Wong to select the safety profile from the plurality of safety profiles based at least in part on the determined position to avoid an object impacting the propellers or stop the rotation of propellers if impact/collision happens to asses situation or avoid total loss of aerial vehicle.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 8,473,189) in view of Cheng (US 2011/0253831).
Regarding Claim 20, Christoph discloses an apparatus comprising a stopping member for stopping the rotating member in response to detecting the presence of the object within the selected respective safety perimeter of the rotating member (col. 1, lines 59-62, claim 1).
Christoph is silent, but Cheng teaches an apparatus comprises at least one of: a hinge (para. [0028], 33 Fig. 2, Fig. 3A) associated with the rotating member to deflect or rotate at least a portion of the rotating member (32), or a weight that is deployable along a length of the rotating member to stop the rotating member.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stopping member discloses in Christoph with a hinge taught in Cheng in order to flexibly hold  and support the rotating member to the flying apparatus.

Allowable Subject Matter
Claims 17  and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Commentary: The preamble of claim 14 recites an “apparatus” and that can be of any structure. The disclosed subject matter is an “aerial vehicle” that is capable of flying, the elements of the apparatus such as the ‘rotating member’ should also be claimed as a ‘propeller’. In am attempt to make the claim broad, the applicant is claiming an apparatus that can read on any structure than can be other than an aerial vehicle that would be classified on a different area  for examination.  The current application is currently classified in Aeronautics and Astronautics area. The examiner hereby recommends that the applicant to amend the preamble to positively claim the ‘aerial vehicle’ and the ‘propeller’ in the next response.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642